ORDER
PER CURIAM.
David Brian White (Father) appeals from the trial court’s judgment terminating his parental rights to D.B.W., II, and M.C.W., pursuant to Section 211.447 RSMo 2000, and transferring legal custody and control of the children to Jackie Dale Gray and Laura Diane Gray (Grandparents). We affirm the trial court’s judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order *255affirming the judgment pursuant to Rule 84.16(b).